*247ORDER
PER CURIAM:
Appellant Robert Allison was convicted in the Circuit Court of Boone County, following a jury trial,, of seven counts of delivery of a controlled substance. He was sentenced to twenty years’ imprisonment on each count, with the sentences ordered to run concurrently. Allison filed a Rule 29.15 motion for post-conviction relief alleging that his trial counsel was ineffective because he failed to call Allison to testify on his own behalf, despite Allison’s request. The circuit court denied Allison’s post-conviction relief motion following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).